Citation Nr: 0820322	
Decision Date: 06/20/08    Archive Date: 06/25/08	

DOCKET NO.  06-17 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for shin splints of the right leg with chronic right 
ankle strain.   

2.  Entitlement to an initial evaluation in excess of 10 
percent for shin splints of the left leg with chronic left 
ankle strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 2001 to 
February 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  During the pendency of the appeal, the veteran 
relocated.  Accordingly, his claims file was transferred to 
Waco, Texas.

Upon review of this case, it would appear that the veteran 
has chosen not to perfect his appeal regarding the issue of 
entitlement to an initial compensable evaluation for service-
connected bilateral pes planovalgus.  Accordingly, that issue 
is not currently before the Board.  


FINDINGS OF FACT

1.  The veteran's shin splints of the right leg with chronic 
right ankle strain are currently productive of no more than 
slight knee or ankle disability, as characterized by moderate 
limitation of motion of the right ankle.  

2.  The veteran's shin splints of the left leg with chronic 
left ankle strain are currently productive of no more than 
slight knee or ankle disability, as characterized by moderate 
limitation of motion of the left ankle.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for shin splints of the right leg with chronic 
right ankle strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a and Part 4, Codes 5262, 5271 
(2007).  

2.  The criteria for an initial evaluation in excess of 
10 percent for shin splints of the left leg with chronic left 
ankle strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a and Part 4, Codes 5262, 5271 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the following determination, the Board wishes to 
make it clear that it has reviewed all the evidence in the 
veteran's claims file, which includes his multiple 
contentions, as well as VA treatment records and examination 
reports, and a statement by the veteran's fiancée.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales . West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks increased initial evaluations 
for service-connected shin splints of the right and left 
legs, with accompanying chronic ankle strain.  In that 
regard, disability evaluations are intended to compensate for 
the average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including § 4.2 
[Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation of parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints, or muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2007); see also 38 C.F.R. § 4.45 (2007).  

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of March 2005, the 
RO granted service connection and respective 10 percent 
evaluations for shin splints of the right and left legs, with 
accompanying ankle strain.  The veteran voiced his 
disagreement with that decision, and the current appeal 
ensued.  

The Board notes that, at the time of a VA medical examination 
for compensation purposes in January 2005, the veteran 
complained of shin splints in both legs which had been 
present for two years, and which tended to occur while 
running.  According to the veteran, he experienced sharp 
pains and occasional numbness and tingling which were 
"constant."  Treatment had been with medication, with no 
functional impairment, and no time lost from work.  The 
veteran additionally complained of tendonitis in both ankles, 
which had also been present for two years, and which again 
tended to occur while running.  When questioned, the veteran 
stated that he felt a "tight pain" around his ankles, in 
addition to constant stiffness.  However, these symptoms were 
not incapacitating.  Treatment was once again with 
medication, resulting in no functional impairment, and no 
time lost from work.  

On physical examination, both of the veteran's legs measured 
95 centimeters in length.  His feet showed no signs of 
abnormal weight bearing, and he made no use of assistive 
devices, such as a crutch, brace, or cane.  Both of the 
veteran's ankles appeared normal, with dorsiflexion from 0 to 
10 degrees, and plantar flexion from 0 to 45 degrees.  
Significantly, with repetitive motion, there was no 
additional limitation due to pain, fatigue, weakness, lack of 
endurance, or incoordination.  Nor was there any evidence of 
deformity or ankylosis.  Radiographic studies of the 
veteran's right and left tibias showed normal mineralization, 
with no fractures or osseous abnormalities.  Similar studies 
of the veteran's ankles showed normal mineralization, with no 
fractures or osseous abnormalities.  The joint spaces were 
well maintained, without ligamentous laxity, and no soft 
tissue swelling was in evidence.  Radiographic studies were, 
accordingly, described as negative for the bilateral tibia 
and fibula, and the bilateral ankles.  In the opinion of the 
examiner, there was no pathology present sufficient to render 
a diagnosis for the veteran's bilateral shin splints.  The 
diagnosis noted for the veteran's ankles was of chronic 
strain, with tendonitis in both ankles for two years which 
had begun while running.  

VA outpatient treatment records covering the period from 
January to July 2006 showed treatment during that time for 
the veteran's shin splints with chronic ankle strain.  

At the time of a subsequent VA orthopedic examination in July 
2006, it was noted that the veteran's claims folder was 
available, and had been reviewed.  When questioned, the 
veteran indicated that he had developed pain in his shins 
around or about 2002, following an episode of running.  When 
further questioned, the veteran stated that he had been seen 
"multiple times," with the record indicating that he had been 
examined at least three times for pain in his shins while in 
service.  When examined, the veteran was found to have 
tenderness over his tibias, for which he was given 
nonsteroidal anti-inflammatory medication and ice.  The 
veteran was then placed on physical profile for a period of 
three weeks with no running, with the result that he would 
recover.  Radiographic studies performed in January 2005, 
prior to the veteran's discharge from service, were 
interpreted as normal for both the shins and ankles.  
However, since discharge, the veteran had apparently 
experienced pain in his shins when he ran.  

Regarding the veteran's ankles, he indicated that they would 
also hurt if he ran, necessitating that he rest to relieve 
the pain.  The veteran indicated that he had been treated for 
this at the same time that he was treated for his shin 
splints.  When questioned, the veteran indicated that he did 
not use any special shoes or assistive devices for his lower 
extremity problems.  Nor did he take any medications.  
Currently, the veteran worked as a forklift operator, and had 
not missed work due to his service-connected shin splints.  

On physical examination of the tibia and fibula, there was no 
visual evidence of embossing.  Nor was there any evidence of 
edema or heat.  Further examination showed some minimal pain 
on palpation of the anterior spine of the tibia.  Flexion of 
the right and left knees was to 100 degrees, with extension 
to 0 degrees.  At the time of examination, the veteran's 
ligaments were described as intact.  

Examination of the veteran's right ankle showed no evidence 
of any swelling or tenderness on compression of the malleoli.  
Dorsiflexion was to 20 degrees, with plantar flexion to 
30 degrees, and inversion and eversion of 20 degrees.  
Examination of the veteran's left ankle was negative for the 
presence of tenderness or redness.  Dorsiflexion was to 
20 degrees, with plantar flexion to 30 degrees, and 
20 degrees of both inversion and eversion without pain.  

With repetitive motion, there was no change in the pain level 
of the veteran's tibias or fibulas.  Nor was there any change 
in range of motion, fatigability, endurance, pain level, or 
coordination on repetitive motion of the veteran's ankles.  
Repetitive motion of the veteran's tibias and fibulas 
resulted in no change in pain level on either the right or 
left, and no change in endurance, fatigability, or 
coordination.  

Radiographic studies of both of the veteran's ankles showed 
the joint spaces to be well-maintained, with no evidence of 
any fracture or dislocation.

VA outpatient treatment records dated in May and June 2007 
showed continued treatment for the veteran's service-
connected shin splints with accompanying ankle strain.  

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted where there is evidence of impairment 
of the tibia and fibia, with slight knee or ankle disability, 
with a 20 percent evaluation requiring demonstrated evidence 
of moderate knee or ankle disability.  38 C.F.R. § 4.71a and 
Part 4, Code 5262 (2007).  A 10 percent evaluation is, 
additionally, warranted where there is evidence of moderate 
limitation of motion of the ankle, with a 20 percent 
evaluation requiring demonstrated evidence of marked 
limitation of ankle motion.  38 C.F.R. § 4.71a and Part 4, 
Code 5271 (2007).  However, as is clear from the above, the 
veteran's service-connected shin splints with accompanying 
ankle strain are, at present, no more than slight in 
severity, as characterized by no more than moderate 
limitation of motion of either ankle.  Significantly, at the 
time of the aforementioned VA examination in January 2005, 
the veteran lacked only 10 degrees of dorsiflexion.  
Moreover, on subsequent VA examination in July 2006, the 
veteran lacked only 15 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a and Part 4, Plate II (2007).  

The veteran argues that, as a result of his service-connected 
shin splints with ankle strain, he has now found it necessary 
to take medication.  However, the fact that the veteran may 
now be taking medication does not alter the fact that his 
current lower extremity disability is no more than slight in 
severity.  Significantly, at the time of the most recent VA 
examination in July 2006, there was no visual evidence of 
embossing of the veteran's tibia or fibula, and no evidence 
of either edema or heat.  While there was some minimal pain 
on palpation of the anterior spine of the tibia, no swelling 
or tenderness was present on compression of the malleoli of 
either ankle.  Under the circumstances, the Board is of the 
opinion that the respective 10 percent evaluations currently 
in effect for the veteran's service-connected shin splints 
with accompanying ankle strain are appropriate, and that 
since service connection has been in effect, increased 
ratings are not warranted.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
disabilities, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321 
(2007), is not warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence the claimant is expected to provide; and (4) request 
that the veteran provide any evidence in his possession which 
pertains to the claim.  

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability, and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in November 2004 and April 2006.  
In those letters, VA informed the veteran that, in order to 
substantiate his claim for an increased rating, he needed to 
show that his service-connected disabilities had undergone an 
increase in severity.  To the extent there existed any error 
by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was not prejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claims.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

To the extent, if any, that the veteran has not received 
notice in compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Board finds that the veteran has 
not been prejudiced.  With regard to the effective date of 
the disability, the Board notes that the claims are being 
denied; thus, no consideration in this regard is needed.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as both VA treatment records and 
examination reports.  Moreover, in the aforementioned 
correspondence dated in November 2004, the veteran 
acknowledged that VA had notified him regarding the evidence 
or information VA needed to substantiate his claims, as well 
as what information and evidence VA would try to obtain, and 
what kinds of information and evidence he needed to provide 
to VA.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The evidence 
of record provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional or relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

An initial evaluation in excess of 10 percent for service-
connected shin splints of the right leg with chronic right 
ankle strain is denied.

An initial evaluation in excess of 10 percent for service-
connected shin splints of the left leg with chronic left 
ankle strain is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


